Citation Nr: 0908425	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lipomas, including 
as due to herbicide exposure.

2.  Entitlement to service connection for neuropathy, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to 
September 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The Veteran presented testimony at a videoconference chaired 
by the undersigned acting Veterans Law Judge in December 
2008.  A transcript of this hearing is associated with the 
Veteran's claims folder.

The Board notes that additional medical evidence was 
submitted on the day of the hearing, with a signed waiver of 
the Veteran's right to initial RO consideration of that 
evidence.  

In a November 2007 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), with an 
initial 10 percent rating.  The Veteran disagreed with the 
initial rating assigned, and the RO issued a statement of the 
case (SOC) in June 2008.  However, the Veteran did not file a 
timely substantive appeal with respect to that issue.  
Parenthetically, the Board notes that, in conjunction with 
the June 2008 SOC, the RO granted a higher 30 percent initial 
rating for PTSD.  The undersigned acting Veterans Law Judge 
took testimony regarding this issue in December 2008, with 
the caveat that it did not appear that the issue was actually 
on appeal.  Further review of the record reveals that no 
substantive appeal has been submitted regarding this claim, 
and the issue was not certified to the Board.  Accordingly, 
the initial rating claim for PTSD is not in appellate status 
before the Board.

The Board's decision denying service connection for lipomas 
is set forth below.  The issue of entitlement to service 
connection for neuropathy is addressed in the REMAND 
following the decision, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lipomas were not present in service or for many 
years thereafter, and are not etiologically related to 
service.


CONCLUSION OF LAW

The criteria for service connection for lipomas, including as 
due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

II.  History and Analysis

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of lipomas.  
The Veteran appears to assert that under the presumption 
provided by 38 C.F.R. § 3.309(e), he should be afforded 
presumptive service connection for his lipomas, due to 
exposure to herbicides.  

As an initial matter, the Board notes that the Veteran's 
records indicate he had service in Vietnam, and thus the 
presumption of exposure to herbicides agents under 38 C.F.R. 
§ 3.307 does apply.  However, the Veteran's lipomas are not a 
listed disease associated with exposure to certain herbicide 
agents pursuant to 38 C.F.R. § 3.309(e).  Thus, although the 
Veteran is presumed to have been exposed to certain herbicide 
agents, he cannot be presumptively service connected for his 
claimed lipomas because it is not a disease found to be 
associated with herbicide exposure under 38 C.F.R. § 
3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, supra.

Service treatment records are negative for any complaint, 
treatment, or diagnosis of lipomas. 

Post-service private medical records in the claims file 
contain numerous medical conditions that the Veteran was seen 
for starting in 1994; however, treatment records from 
September 2005 are the first time that the Veteran appears to 
have received a diagnosis or indication of lipomas.  An 
October 2005 private treatment record noted that the Veteran 
had three lipomas.  The examiner assured the Veteran that 
they were benign entities and that the indications for 
removal were increase in size and significant pain.  The 
course of treatment decided upon was to continue to monitor 
them for trouble or if they increased in size.  There is no 
indication in the treatment records that the Veteran has 
encountered further significant difficulties with the lipomas 
or that he has had them surgically removed.  

During the Veteran's December 2008 videoconference hearing, 
he testified that he first started getting lumps all over his 
chest about nine or ten years prior.  He did not think much 
of it until they started to be painful.  When he went to the 
doctor, they told him they were benign and that he really 
could not do anything about it unless and until they really 
started bothering him.  The Veteran testified that he was not 
sure whether the lipomas were due to exposure to herbicides 
and that he first sought treatment for them fourteen years 
ago (1994) with Dr. S.P.  He testified that the current 
symptoms associated with his lipomas included tightness in 
the chest wall when they get bigger and smaller.  He 
indicated he was not currently undergoing treatment for the 
lipomas and that his doctor had never told him that his 
lipomas were related to his military service.  The Veteran 
specified that he never brought up that it happened in 
service, but told the doctor he thought it could be caused 
from when he was in Vietnam.  

While the Veteran has stated the belief that his lipomas were 
caused by his exposure to herbicides or are otherwise related 
to his military service, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case the Veteran has current lipomas.  The question 
that must be answered is whether or not the lipomas the 
Veteran has were caused by his military service.  The Veteran 
contends that he incurred this condition through exposure to 
herbicides in service and the Board also views this as a 
claim for service connection on a direct basis.

There are no service treatment records documenting any 
complaints or treatment in service regarding lipomas.  
Additionally, there are no medical records indicating 
complaints or treatment for lipomas within the first year 
after discharge from service.  There is also no contention or 
evidence of a continuity of symptomatology since service.  
While the Veteran has testified that he first sought 
treatment for his lipomas in 1994, on his claims form he 
indicated he was first treated for lipomas in October 2005.  
The first treatment records where the Board has reviewed that 
contain a diagnosis of lipomas are in late September 2005.  
In addition, the Veteran testified that his doctor has never 
told him that the lipomas are related to his military 
service.  There is also no other medical evidence of record 
or medical opinion linking the Veteran's lipomas to his 
military service.  In summary, there is no indication of an 
injury suffered in service related to the lipomas or 
complaints of the condition in service, no continuity of 
symptomatology since discharge from service and no medical 
nexus between the Veteran's lipomas and his military service.  
Therefore, the evidence of record does not support the claim 
for service connection for lipomas, including as due to 
exposure to herbicides.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for lipomas, including as due to exposure to 
herbicides, must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
lipomas, by a letter in June 2006, before the adverse rating 
decision that is the subject of this appeal.  In this June 
2006 letter the Veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains all available VA treatment records and 
private treatment records the Veteran authorized VA to 
obtain.  The Veteran testified before the undersigned acting 
Veterans Law Judge at a videoconference hearing.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
lipomas did not manifest themselves in service and were first 
shown decades after active military service, and there is no 
competent evidence that suggests it is related to any 
established event, injury, or disease in service.  The Board, 
therefore, concludes that the elements of 38 C.F.R. § 
3.159(c)(4) are not met and examination is not required in 
this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for lipomas is denied.


REMAND

The Veteran alleges he developed neuropathy during service in 
both his upper and lower extremities or that alternately he 
has neuropathy due to exposure to herbicides in service.  
There is an indication in the Veteran's service treatment 
records that he was treated for a July 1964 incident during 
service in boot camp when he experienced numbness in his 
hands and arms, with a probable diagnosis of ulnar nerve 
syndrome.  He alleges that this caused and/or was a 
manifestation of his current neuropathy.  The Veteran 
testified during his December 2008 hearing that the numbness 
in both his upper and lower extremities began bothering him 
while in service after that July 1964 incident and has been 
bothering him ever since.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records document an incident 
during service in boot camp regarding numbness in his 
extremities which he alleges was a manifestation of his 
claimed current neuropathy and the Veteran is competent to 
attest that he has experienced problems with numbness ever 
since his time in service.  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  There have been varying indications of what the 
correct diagnosis and etiology of Veteran's numbness is, 
according to his private treatment records.  Therefore the 
Board finds that the Veteran should be afforded a VA medical 
examination with a nexus opinion to determine the nature and 
severity of his claimed neuropathy and whether is related to 
his military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
Veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his claimed 
neuropathy during the period of this 
claim, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, a VA medical examination should 
be scheduled to determine the nature and 
etiology of any neuropathy in the 
Veteran's upper and lower extremities.  

The examiner should elicit from the 
Veteran all complaints pertaining to the 
claimed neuropathy, and should identify 
all currently supported diagnoses 
pertaining to those complaints.  

For each diagnosis identified, if any, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the Veteran's 
military service, including as due to 
herbicide exposure.  

The entire claims file must be made 
available to the designated examiner and 
reviewed, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LLOYD M. CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


